
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.R.F §§ 200.80(B)4 AND 240.24B-2

Isis License Agreement
Execution Copy (V7)
24 October 2002


AMENDED AND RESTATED
LICENSE AGREEMENT


BY AND BETWEEN


ORASENSE LTD

A Bermuda Limited Company


ISIS PHARMACEUTICALS, INC

A Delaware Corporation


AND


ELAN CORPORATION, PLC

A Public Irish Company


October 24, 2002


--------------------------------------------------------------------------------

TABLE OF CONTENTS

CLAUSE

--------------------------------------------------------------------------------

  HEADING

--------------------------------------------------------------------------------

  PAGE

--------------------------------------------------------------------------------

1   DEFINITIONS; INTERPRETATION   3
2
 
GRANT OF RIGHTS
 
7
3
 
INTENTIONALLY DELETED
 
8
4
 
DEVELOPMENT OF PRODUCT
 
8
5
 
REGULATORY APPROVALS
 
8
6
 
FINANCIAL PROVISIONS
 
9
7
 
CONFIDENTIAL INFORMATION
 
10
8
 
WARRANTIES AND INDEMNITIES
 
12
9
 
INTELLECTUAL PROPERTY OWNERSHIP RIGHTS
 
14
10
 
RIGHTS EXPLOITATION OUTSIDE THE FIELD
 
15
11
 
NON-COMPETITION
 
16
12
 
TERM AND TERMINATION OF AGREEMENT
 
16
13
 
FORCE MAJEURE
 
18
14
 
SETTLEMENT OF DISPUTES; GOVERNING LAW
 
18
15
 
ASSIGNMENT
 
18
16
 
NOTICES
 
19
17
 
MISCELLANEOUS CLAUSES
 
19

2

--------------------------------------------------------------------------------

        AMENDED AND RESTATED LICENSE AGREEMENT made this 24th day of October,
2002 among, Isis Pharmaceuticals, Inc., a Delaware corporation, Elan
Corporation, plc, Orasense Ltd. a Bermuda limited company.

RECITALS:

        A.    Contemporaneously herewith, Elan, EIS, Orasense and Isis
(capitalized terms used herein are defined below) are entering into the
Development Agreement for the purpose of amending, restating and recording the
terms and conditions of a joint venture and of regulating their relationship
with each other and certain aspects of the affairs of and their dealings with
Orasense.

        B.    Isis is beneficially entitled to the use of certain know-how and
certain patents that have been granted or are pending in relation to the
development and production of various drug delivery technologies and drug
products.

        C.    Orasense desires to enter into this Agreement with Isis so as to
permit Orasense to utilize the Isis Intellectual Property in the research,
development, manufacture, distribution and sale of Products in the Field and in
the Territory.

        D.    Orasense and Isis entered into that certain License Agreement (the
"Original License Agreement") dated April 20, 1999 (the "Original Effective
Date"). The Parties now wish to amend, restate and supercede the Original
License Agreement with this Agreement.

        NOW THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.DEFINITIONS; INTERPRETATION

        A.    Definitions.    In this Agreement, the following definitions shall
apply:

        1.1.  "Affiliate" shall mean, with respect to Elan or Isis, any
corporation or entity other than Orasense (and entities controlled by it)
controlling, controlled or under the common control of Elan or Isis, as the case
may be, and, with respect to Orasense, any corporation or entity under control
of Orasense, but excluding, in the case of Elan, an Elan JV. A corporation or
non-corporate entity shall be regarded as in control of another corporation if
it owns or directly or indirectly controls at least fifty percent (50%) of the
voting stock of the other corporation or (a) in the absence of the ownership of
at least fifty percent (50%) of the voting stock of a corporation or (b) in the
case of a non-corporate entity, the power to direct or cause the direction of
the management and policies of such corporation or non-corporate entity, as
applicable.

        1.2.  "Agreement" shall mean this agreement (which expression shall be
deemed to include the Recitals and the Schedules hereto);

        1.3.  "cGCP", "cGLP" and "cGMP" shall mean current Good Clinical
Practices, current Good Laboratory Practices and current Good Manufacturing
Practices respectively;

        1.4.  "Commercialization" shall mean the manufacture, promotion,
distribution, marketing and sale of the Products;

        1.5.  "Control" shall mean the ability of a Party to grant a license or
sublicense as contemplated herein without having to obtain the prior consent of
any third party or having to amend any agreement between such Party and a third
party;

        1.6.  "Cost of Living Increase" shall mean, with respect to any year of
the Term, any increase in the Consumer Price Index published by the Bureau of
Labor Statistics of the United States Department of Labor, All Urban Consumers,
United States City Average, All Items (1982-84=100);

        1.7.  "Development Agreement" shall mean the Amended and Restated Joint
Development and Operating Agreement of even date entered into among Isis, Elan,
EIS and Orasense;

3

--------------------------------------------------------------------------------


        1.8.  "Development Candidate" shall mean ISIS 104838 [***] of TNF-a, as
more specifically detailed in Exhibit A hereto;

        1.9.  "Development Product" shall mean any product containing as an
active ingredient the Development Candidate formulated using the Oral Platform
for humans;

        1.10.  "Effective Date" shall mean the date of execution and delivery of
this Agreement;

        1.11.  "EIS" shall mean Elan International Services, Ltd., a Bermuda
limited company;

        1.12.  "Elan" shall mean Elan Corporation, plc, a public limited company
incorporated under the laws of Ireland, its, successors and permitted assigns;

        1.13.  "Elan Intellectual Property" shall have the meaning set forth in
the Elan License Agreement;

        1.14.  "Elan JV" shall mean an entity that Elan and a third party
(i) establish or have established; (ii) take shareholdings in or have a right to
take shareholdings in; and (iii) grant certain licenses in and to certain
intellectual property rights for the purpose of implementing a strategic
alliance;

        1.15.  "Elan License" shall have the meaning set forth in Clause 2.1 of
the Elan License Agreement;

        1.16.  "Elan License Agreement" shall mean that certain amended and
restated license agreement between Isis, Orasense and Elan of even date
herewith;

        1.17.  "Excluded Isis Technology" shall mean any Isis oligonucleotide
chemistry technology including, without limitation, modified heterocycles,
sugars or backbone linkages or conjugation technology;

        1.18.  "Failure to Fund" shall have the meaning set forth under Clause 9
of the Development Agreement;

        1.19.  "FDA" shall mean the United States Food and Drug Administration
or any successors or agency the approval of which is necessary to market a
product in the United States of America;

        1.20.  "Field" shall mean the research, development and
Commercialization of the Oral Platform for use with Oligonucleotide Drugs;

        1.21.  "Full Time Equivalent Rate" shall mean, for the services proposed
to be rendered by Isis [***];

        1.22.  "Independent Third Party" shall mean any person other than
Orasense, Elan, Isis or any of their respective Affiliates;

        1.23.  "Isis" shall mean Isis Pharmaceuticals, Inc., a Delaware
corporation, its successors and permitted assigns;

        1.24.  "Isis Delivery Technology" shall mean (a) Patents Controlled by
Isis claiming inventions made on or before the end of the Research Term and
(b) Know-How Controlled by Isis through the end of the Research Term, that are
necessary to practice within the Field;

        1.25.  "Isis Development Candidate Technology" shall mean Patents and/or
Know-How Controlled by Isis which are necessary or useful for the manufacture or
Commercialization of the Development Product;

        1.26.  Isis Intellectual Property" shall mean the Isis Delivery
Technology and the Isis Development Candidate Technology. For the avoidance of
doubt, Isis Intellectual Property shall exclude the Excluded Isis Technology and
Orasense Collaboration Intellectual Property;

4

--------------------------------------------------------------------------------


        1.27.  "Isis License" shall mean the Isis Drug Delivery License and the
Isis Development Candidate License together.

        1.28.  "Isis License Agreement" shall mean this Agreement;

        1.29.  "Know-How" shall mean any and all rights to any discovery,
invention (whether or not patentable), know-how, substances, data, techniques,
processes, systems, formulations and designs which is not generally known to the
public;

        1.30.  "Label", "Labeled" or "Labeling" shall mean all labels and other
written, printed or graphic matter upon (i) the Product or any container or
wrapper utilized with the Product, or (ii) any written material accompanying the
Product, including, without limitation, package inserts;

        1.31.  "Licensed Technologies" shall mean the Elan Intellectual Property
and the Isis Intellectual Property;

        1.32.  "Licenses" shall mean the Elan License and the Isis License;

        1.33.  "Lien" shall mean any and all liens, security interests,
restrictions, claims, encumbrances or rights of third parties of every kind and
nature;

        1.34.  "Management Committee" shall have the meaning given to such term
in the Development Agreement;

        1.35.  "Marketing Authorization" shall mean any and all consents or
other authorizations or approvals required from a Regulatory Authority or other
governmental authority to Commercialize a pharmaceutical product in a country in
the Territory;

        1.36.  "Net Sales" shall mean [***]

        1.37.  "Oligonucleotide Drug" shall mean any single stranded, [***] at
physiological pH oligonucleotide including those [***] used as a human
therapeutic and/or prophylactic compound containing between [***] nucleotides
and/or nucleosides including oligonucleotide analogs which may include [***].
For purposes of this agreement, Oligonucleotide Drug shall specifically exclude
oligonucleotides used in [***], oligonucleotides used as [***] an
oligonucleotide, oligonucleotides used [***] or oligonucleotides used as [***];

        1.38.  "Oral Platform" shall mean formulation and excipient systems and
technologies [***] which use [***] to develop dosage forms of drugs and deliver
said dosage forms to the [***] to achieve a local or systemic therapeutic
effect;

        1.39.  "Orasense" shall mean Orasense, Ltd., a Bermuda limited company,
its successors and permitted assigns;

        1.40.  "Orasense Collaboration Intellectual Property" shall mean
(a) Know-How Controlled by Orasense through the end of the Research Term,
(b) Patents Controlled by Orasense claiming inventions made on or before the end
of the Research Term, and/or (c) inventions and Patents issued thereon developed
by Orasense, Isis and/or Elan on behalf of Orasense (or any third party under
contract with Orasense, Isis and/or Elan) or otherwise under the Original
Research Plan or the Research Plan. Schedule 2 to this Agreement shall contain,
by way of illustration but not limitation, examples of Orasense Collaboration
Intellectual Property. At the end of the Research Term, the Parties shall amend
Schedule 2 as may be necessary. For the avoidance of doubt, Orasense
Collaboration Intellectual Property does not include any Patents and Know-How
Controlled by Elan or Isis, as the case may be

        1.41.  "Orasense Intellectual Property" shall mean Orasense
Collaboration Intellectual Property and Orasense Post Collaboration Intellectual
Property;

5

--------------------------------------------------------------------------------


        1.42.  "Orasense Post-Collaboration Intellectual Property" shall mean
(a) Know-How Controlled by Orasense after the end of the Research Term,
(b) Patents Controlled by Orasense claiming inventions made after the end of the
Research Term, and/or (c) inventions and Patents issued thereon made by Isis on
Orasense's behalf after a Failure to Fund. For the avoidance of doubt, Orasense
Post-Collaboration Intellectual Property does not include any Patents and
Know-How Controlled by Elan or Isis, as the case may be;

        1.43.  "Original Research Plan" means the Research and Development
Program under that certain Subscription, Joint Development and Operating
Agreement between Elan, EIS, Isis and Orasense dated April 20, 1999;

        1.44.  "Package", "Packaged" and "Packaging" shall mean all primary and
secondary packaging components, including, without limitation, cartons,
partitions, shippers or any other like matter used in packaging the Product;

        1.45.  "Parties" shall mean Elan, Isis and Orasense and "Party" shall
mean Elan, Isis or Orasense;

        1.46.  "Patents" shall mean any and all patents and patent applications
under the Control of a Party hereto. Patents shall also include all extensions,
continuations, divisionals, patents-of-additions, re-examinations, re-issues,
supplementary protection certificates and foreign counterparts of such patents
and patent applications and any patents issuing thereon and extensions of any
patents licensed hereunder;

        1.47.  "Person" shall mean an individual, partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, or other entity of whatever nature;

        1.48.  "Product" shall mean any drug under development or developed by
or on behalf of Orasense made or formulated using the Isis Delivery Technology,
the Elan Intellectual Property and/or the Orasense Intellectual Property for
administration to humans;

        1.49.  "Regulatory Application" shall mean a regulatory application or
other application (including any supplements or amendments thereto) required to
be filed or filed with a Regulatory Authority in a country in connection with
the Commercialization of a pharmaceutical product in such country.

        1.50.  "Regulatory Authority" shall mean any regulatory authority
outside the United States of America, the approval of which is necessary to
market a Product;

        1.51.  "Research Plan" shall have the meaning set forth in the
Development Agreement;

        1.52.  "Research Term" shall mean the period commencing on [***] and
continuing through [***], and any extension thereto by the mutual agreement of
Isis and Elan;

        1.53.  "Term" shall have the meaning set forth in Clause 12 below;

        1.54.  "Territory" shall mean all the countries of the world;

        1.55.  "United States Dollar" and "US$" shall mean the lawful currency
for the time being of the United States of America;

        B.    Interpretation.    In this Agreement the following shall apply:

        (1)  The singular includes the plural and vice versa, the masculine
includes the feminine and vice versa.

        (2)  Any reference to a Clause or Schedule shall, unless otherwise
specifically provided, be to a Clause or Schedule of this Agreement.

        (3)  The headings of this Agreement are for ease of reference only and
shall not affect its construction or interpretation.

6

--------------------------------------------------------------------------------


2.GRANT OF RIGHTS.

        2.1.  Subject to the terms and conditions contained herein and, in
consideration of the payments specified under Clause 6.1, Isis hereby grants to
Orasense for the Term a non-exclusive license, including the limited right to
grant sublicenses pursuant to Clause 2.5 hereof, in the Field in the Territory
to the Isis Delivery Technology to research, develop, make and have made, offer
for sale, sell, import and export the Products and the Oral Platform in the
Field, subject to any contractual obligations of Isis to Independent Third
Parties as of the Effective Date and, unless prohibited by the paragraph below
titled Non Competition, contractual obligations to Independent Third Parties
that Isis may enter into after the Effective Date (the "Isis Drug Delivery
License");

        2.2.  Subject to the terms and conditions contained herein and, in
consideration of the payments specified under Clause 6.1, Isis hereby grants to
Orasense for the Term an exclusive license in the Territory to the Isis
Development Candidate Technology to manufacture and Commercialize the
Development Product, subject to any contractual obligations of Isis to
Independent Third Parties as of the Effective Date (the "Isis Development
Candidate License").

        2.3.  In the event, the Isis License granted to Orasense hereunder is
restricted or limited by any contractual obligations of Isis or rights of any
Independent Third Parties (a) at any time after the Effective Date or (b) as a
result of a breach of the noncompetition provision under Clause 11 of the
Original License Agreement, Isis shall use reasonable commercial efforts to
exclude or, where applicable, to minimize any such restriction or limitation.
Except as expressly provided herein, all proprietary rights and rights of
ownership with respect to the Isis Intellectual Property shall at all times
remain solely with Isis. For the avoidance of doubt, Isis shall not have any
obligations to exclude or minimize any restrictions or limitations under any
agreement between an Independent Third Party and Isis entered into prior to the
Effective Date, unless such restrictions or limitations arise in connection with
a breach by Isis of the noncompetition provision under Clause 11 of the Original
License Agreement.

        To the extent royalty or other compensation obligations to Independent
Third Parties that are payable with respect to Isis Intellectual Property would
be triggered by the use or proposed use of Isis Intellectual Property by
Orasense, its Affiliates and/or sublicensees, Isis will inform Orasense and Elan
of such royalty or compensation obligation. If Orasense decides to utilize the
Isis Intellectual Property, then Orasense will be responsible for the payment of
such royalty or other compensation obligations relating thereto.

        2.4.  Notwithstanding anything contained in this Agreement to the
contrary, Isis shall have the right, and subject to the paragraph below titled
Non-Competition, to fully exploit and grant licenses and sublicenses with
respect to the Isis Delivery Technology. Isis's rights to exploit and grant
licenses referred to in the immediately preceding sentence shall include,
without limitation, the right to research, develop, license and Commercialize
products.

        2.5.  Orasense shall not be permitted to (a) encumber any of its rights
under the Licenses or the Orasense Collaboration Intellectual Property without
the prior written consent of Isis; (b) assign or sublicense any of its rights
under the licenses for the Licensed Technologies and the Orasense Collaboration
Intellectual Property without the prior written consent of Isis, which consent
may be withheld in Isis' sole discretion. Any agreement between Orasense and any
permitted third party for the development or exploitation of the Isis
Intellectual Property shall be pursuant to a written sublicense agreement and
require third party to maintain the confidentiality of all information
concerning the Isis Intellectual Property (which confidentiality obligations
shall be no less onerous than the confidentiality obligations of the Parties
hereunder) and shall permit an assignment of rights by Orasense to Isis in
accordance with the terms of this Agreement. Orasense shall remain responsible
for all acts and omissions of any sub-licensee, as if they were acts and
omissions by Orasense. Rights of permitted third party sublicensees in and to
the Isis Intellectual Property shall survive the termination

7

--------------------------------------------------------------------------------


of the license and sublicense agreements granting said intellectual property
rights to Orasense; and Orasense and Isis shall in good faith agree upon the
form most advantageous to Isis in which the rights of the sublicensor under any
such sublicenses are to be held (which form may include continuation of Orasense
solely as the holder of such licenses or assignment of such rights to a third
party or parties, including an assignment to Isis).

        2.6.  Orasense and its sublicensees, if any, shall be solely responsible
for ensuring that the research, development, manufacture and Commercialization
of the Products within each country of the Territory is strictly in accordance
with all legal, regulatory requirements and applicable laws for each country of
the Territory.

        2.7.  When Packaged, and to the extent permitted by law, a Label shall
include an acknowledgement that the Product is made under license from Isis.
Such acknowledgement shall take into consideration all regulatory requirements
and applicable laws in each country of the Territory and Orasense's reasonable
commercial requirements. Orasense shall wherever possible give due
acknowledgement and recognition to Isis in all printed promotional and other
material regarding the Product such as stating that the Product is under license
from Isis and that the applicable Isis Intellectual Property has been applied to
the Products. Orasense shall consult with and obtain the written approval of
Isis as to the format and content of any promotional and other material insofar
as it relates to a description of, or other reference to, the application of the
Isis Intellectual Property, such approval not to be unreasonably withheld or
delayed. The further consent of Isis shall not be required where the format and
content of such materials is substantively similar as the materials previously
furnished to and approved in writing by Isis.

        2.8.  Isis shall have the first option to manufacture the active
ingredient of the Development Product for Orasense and meet its requirements,
and Orasense shall agree to utilize Isis as its sole supplier, subject to the
customary terms and conditions contained in a supply agreement to be executed by
the parties at a price equal to Isis' actual manufacturing cost plus ten percent
(10%). If, despite good faith negotiations, Isis and Orasense do not reach
agreement on the terms of such manufacturing agreement within six (6) months
from the Parties' commencement of discussion of such terms, then Orasense shall
be free to offer a third party terms to manufacture the active ingredient of the
Development Product in the Territory, which terms when taken as a whole, are
more favorable to Orasense than the principal terms of the last written proposal
offered to Orasense by Isis, or by Orasense to Isis, as the case may be.

3.INTENTIONALLY DELETED

4.DEVELOPMENT OF PRODUCTS

        4.1.  Orasense shall, or shall cause its sublicensees to, diligently
pursue the research and development of the Elan Intellectual Property, Isis
Intellectual Property and Orasense Collaboration Intellectual Property and shall
use its, and shall cause its sublicensees to use their, commercially reasonable
efforts to Commercialize a Product.

        4.2.  [***].

5.REGULATORY APPROVALS

        5.1.  Orasense shall, or shall cause its sublicensees, at its or its
sublicensees' sole cost and expense, to file and shall use its reasonable best
efforts to prosecute to approval or cause its sublicensees to prosecute to
approval, the Marketing Authorizations for the Products in the Territory. During
any Marketing Authorization registration procedure, Orasense shall keep Isis
promptly and fully advised of Orasense's registration activities, progress and
procedures with respect to the Commercialization of any Product and the Oral
Platform. Orasense shall, and shall cause its sublicensees to, inform Isis of
any writings, dealings and other communications that Orasense and its
sublicensees have with the FDA and any other Regulatory Authority with respect
to the safety of the Product and the Oral Platform. The Parties shall
collaborate in relation to obtaining any required approvals, including
Regulatory Approval of any Regulatory Authority in each country in which
Commercialization of the Product and the Oral Platform is sought for final
Labeling.

8

--------------------------------------------------------------------------------

        5.2.  Subject to agreement to the contrary, any and all Marketing
Authorizations filed hereunder for Products shall, to the extent owned by
Orasense, remain the property of Orasense, provided that Orasense shall allow
Isis access thereto to enable Isis to research, develop and Commercialize any
product outside the Field. Orasense shall maintain or cause its sublicensees to
maintain such Marketing Authorizations at its or their own cost and expense.

        5.3.  Orasense shall indemnify and hold harmless Isis, its agents and
employees from and against all claims, damages, losses, liabilities and expenses
to which Isis, its agents, and employees may become subject related to or
arising out of Orasense's bad faith, negligence or intentional misconduct in
connection with the filing or maintenance of the Marketing Authorizations.

6.FINANCIAL PROVISIONS

        6.1  In consideration of the license to the Patents licensed to Orasense
by Isis under the Isis License, Orasense shall pay to Isis, the following
amounts:

        6.1.1    Development Product Fees and Royalties.    Payments to Isis
with respect to services rendered in connection with the Development Product
shall be paid as provided below and the gross profits of Orasense shall be
distributed to Isis as set forth below.

        6.1.2    Development Work  —    Research and development work performed
during the Research Term pursuant to the Research Plan contracted by Orasense to
Isis shall be payable by Orasense to Isis based on fully burdened actual costs
at Isis's Full Time Equivalent Rate, with annual Cost of Living Increases.

        6.1.3    Royalty Payments  —    After paying Elan its royalties pursuant
to Section 6 of the Elan License Agreement, if any, Orasense [***]

        6.2  Payments pursuant to Clauses (a) and (b) above, if any, shall be
made semi annually in arrears within [***] days after the expiry of the
applicable period. The method of payment shall be by wire transfer to an account
specified by Isis and shall be nonrefundable to Orasense. Each payment made to
Isis shall be accompanied by a true accounting of all Products sold by Orasense,
its Affiliates and its permitted sublicensees, if any, during such quarter. Such
accounting shall show, on a country-by-country and Product-by-Product basis, Net
Sales, royalties received by Orasense (and the calculation thereof) and each
calculation of royalties with respect thereto, including the calculation of all
adjustments and currency conversions.

        6.3  Orasense shall maintain and keep clear, detailed, complete,
accurate and separate records for a period of [***] following the completion of
such records so: (i) as to enable any royalties which shall have accrued
hereunder to be determined; and (ii) that any deductions made in arriving at the
Net Sales can be determined.

        6.4  All payments due hereunder shall be made in United States Dollars.
Payments due on Net Sales of any Product, royalties received by Orasense with
respect to any Product for each calendar quarter made in a currency other than
United States Dollars shall first be calculated in the foreign currency and then
converted to United States Dollars on the basis of the average exchange rate in
effect for such quarter for the purchase of United States Dollars with such
foreign currency quoted in the Wall Street Journal (or comparable publication if
not quoted in the Wall Street Journal) with respect to the currency of the
country of origin of such payment, determined by averaging the rates so quoted
on each business day of such quarter.

        6.5  If, at any time, legal restrictions in the Territory prevent the
prompt payment when due of royalties or any portion thereof, the Parties shall
meet to discuss suitable and reasonable alternative methods of reimbursing Isis
the amount of such royalties. In the event that Orasense is prevented from
making any payment under this Agreement by virtue of the statutes, laws, codes
or government regulations of the country from which the payment is to be made,
then such payments may be paid by

9

--------------------------------------------------------------------------------


depositing them in the currency in which they accrue to Isis's account in a bank
acceptable to Isis in the country the currency of which is involved or as
otherwise agreed by the Parties.

        6.6  Isis and Orasense agree to co-operate in all respects necessary to
take advantage of any double taxation agreements or similar agreements as may,
from time to time, be available.

        6.7  Any taxes payable by Isis on any payment made to Isis pursuant to
this Agreement shall be for the account of Isis. If so required by applicable
law, any payment made pursuant to this Agreement shall be made by Orasense after
deduction of the appropriate withholding tax, in which event the Parties shall
co-operate to obtain the appropriate tax clearance as soon as is practicable. On
receipt of such clearance, Orasense shall forthwith procure that the amount so
withheld is paid to Isis.

        6.8  Orasense shall, not more than [***] in each calendar year, permit
Isis or its duly authorized representatives upon reasonable notice and at any
reasonable time during normal business hours to have access to inspect and audit
the accounts and records of Orasense and any other book, record, voucher,
receipt or invoice relating to the calculation of the royalty payments on Net
Sales submitted to Isis. Any such inspection of Orasense's records shall be at
the expense of Isis, except that if any such inspection reveals a deficiency in
the amount of the royalty actually paid to Isis hereunder in any calendar
quarter [***] or more of the amount of any royalty actually due to Isis
hereunder, then the expense of such inspection shall be borne solely by
Orasense. Any amount of deficiency shall be paid promptly to Isis by Orasense.
If such inspection reveals a surplus in the amount of royalties actually paid to
Isis by Orasense, Isis shall reimburse Orasense the surplus within fifteen
(15) days after determination.

        6.9  In the event of any unresolved dispute regarding any alleged
deficiency or overpayment of royalty payments hereunder, the matter will be
subject to resolution in accordance with Clause 24.9 of the Development
Agreement, which is incorporated by reference and shall for such purposes
survive termination of the Development Agreement.

7.CONFIDENTIAL INFORMATION

        7.1.  The Parties acknowledge that it may be necessary, from time to
time, to disclose to each other confidential and proprietary information,
including without limitation, Patents, inventions, works of authorship, trade
secrets, specifications, designs, data, Know-How and other information relating
to the Field, the Products, Elan Intellectual Property, Isis Intellectual
Property and Orasense Intellectual Property, as the case may be, processes,
services and business of the disclosing Party. The foregoing shall be referred
to collectively as "Confidential Information". Any Confidential Information
revealed by a Party to another Party shall be used by the receiving Party
exclusively for the purposes of fulfilling the receiving Party's obligations
under this Agreement and the Development Agreement and for no other purpose.

        7.2.  Each Party agrees to disclose Confidential Information of another
Party only to those employees, representatives and agents requiring knowledge
thereof in connection with their duties directly related to the fulfilling of
the Party's obligations under this Agreement. Each Party further agrees to
inform all such employees, representatives and agents of the terms and
provisions of this Agreement and their duties hereunder and to obtain their
consent hereto as a condition of receiving Confidential Information. Each Party
agrees that it will exercise the same degree of care, but in no event less than
a reasonable degree, and protection to preserve the proprietary and confidential
nature of the Confidential Information disclosed by a Party, as the receiving
Party would exercise to preserve its own proprietary and confidential
information. Each Party agrees that it will, upon request of a Party, return all
documents and any copies thereof containing Confidential Information belonging
to or disclosed by, such Party.

        7.3.  Notwithstanding the above, each Party may use or disclose
Confidential Information disclosed to it by another Party to the extent such use
or disclosure is reasonably necessary in filing or

10

--------------------------------------------------------------------------------


prosecuting patent applications, prosecuting or defending litigation, complying
with patent applications, complying with applicable governmental regulations or
otherwise submitting information to tax or other governmental authorities,
conducting clinical trials, or making a permitted sub-license or otherwise
exercising its rights hereunder, provided that if a Party is required to make
any such disclosure of the other Party's Confidential Information, other than
pursuant to a confidentiality agreement, such Party shall inform the recipient
of the terms and provisions of this Agreement and their duties hereunder and to
obtain their consent hereto as a condition of receiving Confidential
Information.

        7.4.  Any breach of this Clause 7 by any of the Persons informed by one
of the Parties is considered a breach by the Party itself.

        7.5.  Confidential Information shall not be deemed to include:

        7.5.1.  information that is generally available to the public;

        7.5.2.  information which is made public by the disclosing Party;

        7.5.3.  information which is independently developed by a Party as
evidenced by such Party's written records, without the aid, application or use
of the disclosing Party's Confidential Information;

        7.5.4.  information that is published or otherwise becomes part of the
public domain without any disclosure by a Party, or on the part of a Party's
directors, officers, agents, representatives or employees;

        7.5.5.  information that becomes available to a Party on a
non-confidential basis, whether directly or indirectly, from a source other than
a Party, which source did not acquire this information on a confidential basis;

        7.5.6.  information which the receiving Party is required to disclose
pursuant to:

        7.5.6.1.  a valid order of a court or other governmental body or any
political subdivision thereof or otherwise required by law; or

        7.5.6.2.  any other requirement of law;

        provided that if the receiving Party becomes legally required to
disclose any Confidential Information, the receiving Party shall give the
disclosing Party prompt notice of such fact so that the disclosing Party may
obtain a protective order or other appropriate remedy concerning any such
disclosure. The receiving Party shall fully cooperate with the disclosing Party
in connection with the disclosing Party's efforts to obtain any such order or
other remedy. If any such order or other remedy does not fully preclude
disclosure, the receiving Party shall make such disclosure only to the extent
that such disclosure is legally required;

        7.5.7.  information which was already in the possession of the receiving
Party at the time of receiving such information, as evidenced by its written
records, provided such information was not previously provided to the receiving
Party from a source which was under an obligation to keep such information
confidential; or

        7.5.8.  information that is the subject of a written permission to
disclose, without restriction or limitation, by the disclosing Party.

        7.6.  The provisions relating to confidentiality in this Clause 7 shall
remain in effect during the term of this Agreement, and for a period of [***]
following the expiration or earlier termination of this Agreement but shall not
apply to any information which a Party is required to file or otherwise disclose
in accordance with requirements which are legally binding on it.

11

--------------------------------------------------------------------------------

        7.7.  The Parties agree that the obligations of this Clause 7 are
necessary and reasonable in order to protect the Parties' respective businesses,
and each Party expressly agrees that monetary damages would be inadequate to
compensate a Party for any breach by the other Party of its covenants and
agreements set forth herein. Accordingly, the Parties agree and acknowledge that
any such violation or threatened violation will cause irreparable injury to a
Party and that, in addition to any other remedies that may be available, in law
and equity or otherwise, any Party shall be entitled to obtain injunctive relief
against the threatened breach of the provisions of this Clause 7, or a
continuation of any such breach by the other Party, specific performance and
other equitable relief to redress such breach together with its damages and
reasonable counsel fees and expenses to enforce its rights hereunder, without
the necessity of proving actual or express damages.

        7.8.  Each of the Parties shall be entitled to provide a copy of this
Agreement (and any subsequent amendments hereto) and the Development Agreement
to a potential third party purchaser in connection with the sale of such Party's
business or assets, including without limitation, in the case of Elan, the sale
of the Elan Intellectual Property; provided that the relevant third party
purchaser or assignee has entered into a confidentiality agreement on terms no
less protective than the terms of this Clause 7.

8.WARRANTIES AND INDEMNITIES

        8.1  Isis represents and warrants to Orasense as of the Original
Effective Date that:

        8.1.1  Isis is a corporation duly organized under the laws of its
jurisdiction of organization and has all the requisite corporate power and
authority to own and lease its respective properties, to carry on its respective
business as presently conducted and as proposed to be conducted and to carry out
the transactions contemplated hereby;

        8.1.2  Isis has full corporate power and authority to enter into this
Agreement and to perform its obligations hereunder, which have been duly
authorized by all requisite corporate action of Isis. This Agreement is the
valid and binding obligation of Isis, enforceable against it in accordance with
its terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting the
enforcement of creditors' rights generally, and by general equity principles and
limitations on the availability of equitable relief, including specific
performance;

        8.1.3  the execution, delivery and performance by Isis of this Agreement
will not: (i) violate any provision of applicable law, statute, rule or
regulation known by and applicable to Isis or any ruling, writ, injunction,
order, judgment or decree of any court, arbitrator, administrative agency or
other governmental body applicable to Isis or any of its properties or assets;
or (ii) conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute (with notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under
the charter or organizational documents of Isis to which Isis is a party, except
where such violation, conflict or breach would not, individually or in the
aggregate, have an adverse material effect on the business, assets, liabilities
(contingent or otherwise), operations, condition (financial or otherwise), or
prospects of Isis;

        8.1.4  to Isis's best knowledge, except as set forth on Schedule 3
hereto, (i) Isis has the right to grant the Isis License, (ii) there are no
agreements between Isis and any third parties that conflict with the Isis
License which would have a material adverse effect on the ability of Orasense to
conduct its business as presently proposed to be conducted, (iii) Isis is the
owner or licensee of all rights, title and interest in the Isis Intellectual
Property; and (v) [***]

12

--------------------------------------------------------------------------------




        8.2  Orasense represents and warrants to Isis as of the Original
Effective Date that:

        8.2.1  Orasense is duly and validly existing in good standing in the
jurisdiction of its incorporation and each other jurisdiction in which the
conduct of its business requires such qualification (except where such failure
to so qualify shall not have a material adverse affect on the business and
assets of Orasense), and Orasense is in compliance with all applicable laws,
rules, regulations or orders relating to its business and assets;

        8.2.2  Orasense has full corporate authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby; this Agreement
has been duly executed and delivered and constitutes the legal and valid
obligations of Orasense and is enforceable against Orasense in accordance with
its terms; and the execution, delivery and performance of this Agreement and the
transactions contemplated hereby will not violate or result in a default under
or creation of lien or encumbrance under Orasense's certificate of
incorporation, by-laws or other organizational documents, any material agreement
or instrument binding upon or affecting Orasense, or its properties or assets or
any applicable laws, rules, regulations or orders affecting Orasense or its
properties or assets;

        8.2.3  Orasense is not in default of its charter or by-laws, any
applicable laws or regulations or any material contract or agreement binding
upon or affecting it or its properties or assets and the execution, delivery and
performance of this Agreement and the transactions contemplated hereby will not
result in any such violation;

        8.2.4  Orasense represents and warrants to Elan that the execution of
this Agreement by Orasense and the full performance and enjoyment of the rights
of Orasense under this Agreement will not breach the terms and conditions of any
license, contract, understanding or agreement, whether express, implied, written
or oral between Orasense and any third party;

        8.2.5  Orasense represents and warrants to and covenants with Isis that
it has the sole, exclusive and unencumbered right to grant the licenses and
rights herein granted to Isis and that it has not granted and will not grant any
option, license, right or interest in or to the Isis Intellectual Property, the
Orasense Collaboration Intellectual Property, or other property to any third
party which would conflict with the rights granted by this Agreement;

        8.2.6  the Products shall be developed, manufactured, transported,
stored, handled, Packaged, marketed, promoted, distributed, offered for sale,
sold and otherwise Commercialized in accordance with all regulations and
requirements of the FDA and foreign governmental authorities having jurisdiction
in such country or countries in the Territory including, without limitation,
cGCP, cGLP, cGMP regulations.

        8.2.7  the Products shall not be adulterated or misbranded as defined by
the Federal Food, Drug and Cosmetic Act (or applicable foreign law) and shall
not be a product which would violate any section of such Act if introduced in
interstate commerce;

        8.2.8  it is fully cognizant of all applicable statutes, ordinances and
regulations of the United States of America and countries in the Territory with
respect to the manufacture of the Products including, but not limited to, the
U.S. Federal Food, Drug and Cosmetic Act and regulations thereunder and similar
statutes in countries outside of the United States. Orasense shall manufacture
or procure the manufacture of the Products in conformity with the Marketing
Authorizations and in a manner which fully complies with all United States of
America and foreign statutes, ordinances, regulations and practices.

        8.3  In addition to any other indemnifications provided for herein, Isis
shall indemnify and hold harmless Orasense and their respective employees,
agents, partners, officers and directors from and against any claims, losses,
liabilities or damages (including reasonable attorney's fees and expenses)

13

--------------------------------------------------------------------------------

incurred or sustained by Orasense arising out of or in connection with any
(a) breach of any representation, covenant, warranty or obligation by Isis
hereunder, or (b) any act or omission on the part of Isis or any of its agents
or employees in the performance of this Agreement.

        8.4  In addition to any other indemnifications provided for herein,
Orasense shall indemnify and hold harmless Isis and its employees, agents,
partners, officers and directors (each an "Indemnified Party") from and against
any claims, losses, liabilities or damages (including reasonable attorney's fees
and expenses) incurred or sustained by an Indemnified Party arising out of or in
connection with any (a) breach of any representation, covenant, warranty or
obligation by Orasense or its sublicensees hereunder, or (b) any act or omission
on the part of Orasense in connection with the research, development,
manufacture and/or Commercialization of any Product hereunder, including without
limitation, with respect to the conduct of any clinical trials and death or
injury to any person.

        8.5  Orasense shall each obtain prior to conducting any clinical trial
in respect of the Product appropriate comprehensive general liability insurance
and/or other insurance coverage (the "Policies"), and shall each maintain such
Policies during such clinical trials and for a period of five years thereafter.
Orasense shall furnish to Isis copies of all Policies which each holds in
respect of such clinical trials.

        8.6  Any Party seeking an indemnity hereunder shall:

        8.6.1  fully and promptly notify the other Party of any claim or
proceeding, or threatened claim or proceeding;

        8.6.2  permit the indemnifying Party to take full care and control of
such claim or proceeding;

        8.6.3  cooperate in the investigation and defense of such claim or
proceeding;

        8.6.4  not compromise or otherwise settle any such claim or proceeding
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed; and

        8.6.5  take all reasonable steps to mitigate any loss or liability in
respect of any such claim or proceeding.

        8.7  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, ISIS,
ELAN AND ORASENSE SHALL NOT BE LIABLE TO THE OTHER PARTIES, BY REASON OF ANY
REPRESENTATION OR WARRANTY, CONDITION OR OTHER TERM OR ANY DUTY OF COMMON LAW,
OR UNDER THE EXPRESS TERMS OF THIS AGREEMENT, FOR ANY CONSEQUENTIAL, SPECIAL OR
INCIDENTAL LOSS OR DAMAGE (WHETHER FOR LOSS OF PROFIT OR OTHERWISE) AND WHETHER
OCCASIONED BY THE APPLICABLE PARTY'S NEGLIGENCE OR OF ITS EMPLOYEES OR AGENTS OR
OTHERWISE.

        8.8  EXCEPT AS SET FORTH IN THIS CLAUSE 8, ISIS IS GRANTING THE ISIS
LICENSE HEREUNDER ON AN "AS IS" BASIS WITHOUT RECOURSE, REPRESENTATION OR
WARRANTY WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE, OR INFRINGEMENT OF THIRD PARTY RIGHTS, AND ALL
SUCH WARRANTIES ARE EXPRESSLY DISCLAIMED.

9INTELLECTUAL PROPERTY OWNERSHIP RIGHTS

        9.1  Title and all other ownership rights, including patent rights,
relating to the Isis Intellectual Property shall belong to Isis.

        9.2  Each Party shall own the legal and equitable title to any invention
invented by such Party that is not Orasense Intellectual Property.

        9.3  Orasense shall permanently mark or otherwise use reasonable efforts
to cause any third party to permanently mark all Products and/or the Packaging
therefor with such license or patent notices to

14

--------------------------------------------------------------------------------


comply with the applicable laws of each country of sale of the Territory or
otherwise to generally communicate the existence of any of Patents under the
Isis Intellectual Property for the countries of the Territory and in such manner
as Isis may reasonably request in writing following receipt of written notice by
Orasense of its intent to Commercialize a Product.

        9.4  Isis, at its expense, shall (i) secure the grant of any material
patent applications in the Territory to the Isis Delivery Technology that relate
to the Field and the Isis Development Candidate Technology; (ii) defend all such
applications against third party oppositions; and (iii) maintain in force any
material issued letters patent within the Isis Delivery Technology that relate
to the Field and the Isis Development Candidate Patents. Isis shall have the
right in its discretion to control such filing, prosecution, defense and
maintenance provided that Orasense and Elan at their request shall be provided
with copies of all documents relating to such filing, prosecution, defense and
maintenance in sufficient time to review such documents and comment thereon
prior to filing.

        9.5  In the event that Isis informs Orasense and Elan that it does not
intend to file patent applications on patentable inventions and discoveries
within the Isis Intellectual Property that relate to the Field in one or more
countries in the Territory or fails to file such an application within a
reasonable period of time, Orasense shall have the option at its expense to file
and prosecute such patent application(s) in the joint names of Orasense and
Isis. Upon written request from Orasense, Isis shall execute all documents,
forms and declarations and to do all things as shall be reasonably necessary to
enable Orasense to exercise such option.

        9.6  Orasense, Isis and Elan shall promptly inform each other in writing
of any alleged infringement of any patents within the Patents within the Isis
Intellectual Property and the Orasense Intellectual Property or any alleged
misappropriation of trade secrets within the Isis Intellectual Property or the
Orasense Intellectual Property by a third party of which it becomes aware and
provide the others with any available evidence of such infringement or
misappropriation insofar as such infringements or misappropriation relate solely
to the Field.

        9.7  Orasense shall have the right to prosecute at its own expense and
for its own benefit any infringements of the Patents within the Isis
Intellectual Property or misappropriation of the Isis Intellectual Property,
insofar as such infringements or misappropriation relate solely to the Field. In
the event that Orasense takes such action, Orasense shall do so at its own cost
and expense. At Orasense's request, Isis shall cooperate with such action. Any
recovery in relation to such infringement proceeding shall belong to Orasense.
Should Orasense decide not to pursue such infringers, within a reasonable period
but in any event within [***] after receiving written notice of such alleged
infringement or misappropriation Isis may in its discretion initiate such
proceedings in its own name, at its expense and for its own benefit, and at
Isis's request, Orasense shall cooperate with such action. Alternatively,
Orasense and Isis may agree to institute such proceedings in their joint names
and shall reach agreement as to the proportion in which they shall share the
proceeds of any such proceedings, and the expense of any costs not recovered, or
the costs or damages payable to the third party. If the infringement of the
Patents within the Isis Intellectual Property affects both the Field as well as
other products being developed or commercialized by Isis or its commercial
partners outside the Field, Orasense and Isis shall endeavor to agree as to the
manner in which the proceedings should be instituted and as to the proportion in
which they shall share the proceeds of any such proceedings, and the expense of
any costs not recovered, or the costs or damages payable to the third party.

10RIGHTS EXPLOITATION OUTSIDE THE FIELD

        10.1    Licenses to Orasense.    Subject to the Non-Competition
provisions in Clause 11 hereof, Orasense hereby grants to Isis for the Term:

        10.1.1  an exclusive, royalty free and sublicensable license to practice
the Orasense Collaboration Intellectual Property in the Field in the Territory;

15

--------------------------------------------------------------------------------

        10.1.2  an exclusive, royalty free and sublicensable license to practice
the Orasense Post-Collaboration Intellectual Property, and

        10.1.3  a [***], royalty free and sublicensable license with Elan to
practice Orasense Collaboration Intellectual Property [***] in the Territory.

11NON-COMPETITION

        During [***], Isis shall not develop or Commercialize, or assist in the
development or Commercialization of an [***], except (a) for or on behalf of
Orasense, or (b) with the prior written, unanimous consent of the Management
Committee. During the Research Term and provided that Orasense is maintaining an
active program for the development and Commercialization of the Development
Candidate in the Field, Isis shall not develop or Commercialize or assist in the
development for Commercialization [***] Nothing contained herein shall be
construed as (i) limiting the activities of an existing third party licensee of
Isis from developing Oligonucleotide Drugs utilizing Isis Delivery Technology to
the extent such rights have been previously granted by Isis, provided Isis does
not provide any active support to any such activities in excess of its existing
contractual obligations or (ii) prohibiting Isis from licensing Isis Delivery
Technology to an Independent Third Party or limiting the activities of any such
future Independent Third Party licensee of Isis from developing [***] utilizing
Isis Delivery Technology [***].

12TERM AND TERMINATION OF AGREEMENT

        12.1   The term of this Agreement and the term of the Isis License
granted hereunder with respect to a Product utilizing or based on the Licensed
Technologies shall commence as of the Effective Date and continue, on a
Product-by-Product basis and country by country basis, for the life of the
Patent rights upon which such Product is based on or utilizes in such country
(the "Term"); provided, however, that all royalty and fee obligations contained
herein shall survive for the greater of (i) the Term or (ii) [***] years from
the first commercial sale of such Product.

        12.2   Nothing contained herein shall obligate or restrict any party
from utilizing public, non-proprietary information which is not subject to the
protection of applicable patent laws.

        12.3   If any Party breaches any material provision of this Agreement
and if such breach is (i) not capable of being cured or (ii) is capable of being
cured but is not corrected within [***] after the non-breaching Party gives
written notice of the breach to the breaching Party, the non-breaching Party may
terminate this Agreement immediately by giving notice of the termination to the
breaching Party, effective on the date of the notice, provided, however, that
(x) if any such curable breach is not capable of being cured within [***]
period, so long as the breaching Party takes substantial steps to cure the
breach promptly after receiving notice of the breach from the non-breaching
party and thereafter diligently prosecutes the cure to completion as soon as is
practicable, the non-breaching Party may not terminate this Agreement so long as
the breaching party is acting in good faith to rectify such breach; provided,
however, that, the completion of cure may not, in any event, exceed, [***]
months from the date of receipt of notice by the breaching Party of its breach
hereunder, or (y) the default involves a good faith dispute regarding the amount
of any required payment, provided any undisputed amount is timely paid, such
default shall be stayed and the remainder may be withheld for a reasonable
period of time not to [***] days during which a good faith resolution of the
amount owed is being pursued.

        12.4   In the event that the Isis License Agreement shall be terminated,
at the sole option of Elan and upon written notice to Isis and Orasense, the
Elan License shall be immediately terminated.

        12.5   In the event of an Failure to Fund, the Isis Development
Candidate License will automatically terminate and all rights in the Isis
Development Candidate Technology will revert back to Isis.

16

--------------------------------------------------------------------------------


        12.6   Upon the occurrence of an Event of Bankruptcy with respect to
Orasense, Isis or Elan, the other Party may, upon written notice to Isis and the
Party with respect to which such Event of Bankruptcy has occurred, immediately
terminate the Elan License. As used in this Clause 12.5, the term "Event of
Bankruptcy" relating to either Orasense or Elan shall mean:

        12.6.1  the appointment of a liquidator, receiver, administrator,
examiner, trustee or similar officer of either Party of it or over all or a
substantial part of its assets under the law of any applicable jurisdiction,
including without limit, Bermuda, the United States of America or Ireland; or

        12.6.2  an application or petition for bankruptcy, corporate
re-organization, composition, administration, examination, arrangement or any
other procedure similar to any of the foregoing under the law of any applicable
jurisdiction, including without limit, Bermuda, the United States of America or
Ireland (other than as part of a bona fide restructuring or reorganization), is
filed, and is not discharged within forty-five (45) days, or if either Party
applies for or consents to the appointment of a receiver, administrator,
examiner or similar officer of it or of all or a material part of its assets,
rights or revenues or the assets and/or the business of either Party are for any
reason seized, confiscated or condemned.

        12.7   Upon exercise of those rights of termination as specified in
Clause 12.1 to Clause 12.5 inclusive or elsewhere within this Agreement, this
Agreement shall, subject to the other provisions of this Agreement,
automatically terminate forthwith and be of no further legal force or effect.

        12.8   Upon expiration or termination of the Agreement:

        12.8.1  any sums that were due from Orasense to Isis under Clause 6,
including without limitation on Net Sales, in the Territory or in such
particular country or countries in the Territory (as the case may be) prior to
the expiration or termination of this Agreement as set forth herein shall be
paid in full within sixty (60) days after the expiration or termination of this
Agreement for the Territory or for such particular country or countries in the
Territory (as the case may be);

        12.8.2  any provisions clearly meant to survive termination or
expiration of this Agreement, including without limitation Clause 7, shall
remain in full force and effect;

        12.8.3  all representations, warranties and indemnities shall insofar as
are appropriate remain in full force and effect;

        12.8.4  the rights of inspection and audit set out in Clause 12.7 shall
continue in force for a period of [***];

        12.8.5  termination of this Agreement for any reason shall not release
any Party hereto from any liability which, at the time of such termination, has
already accrued to the other Party or which is attributable to a period prior to
such termination nor preclude either Party from pursuing all rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement;

        12.8.6  the Isis Intellectual Property and all rights, licenses and
sublicenses granted by Isis in and pursuant to this Agreement shall cease for
the Territory or for such particular country or countries in the Territory (as
the case may be) and shall immediately revert to Isis. Following such expiration
or termination, Orasense may not thereafter use in the Territory or in such
particular country or countries in the Territory (as the case may be) (a) any
valid and unexpired Patents in the Isis Intellectual Property and/or (b) any
Isis Intellectual Property that remains confidential or otherwise proprietary to
Isis. All rights to Orasense Intellectual Property will be transferred to and
owned by Orasense. Rights of permitted Independent Third Party sublicensees in
and to the Isis Intellectual Property shall survive the termination of the
license and sublicense agreements granting said intellectual property rights to
Orasense; and Orasense, Isis and Elan shall in good

17

--------------------------------------------------------------------------------




faith agree upon the form most advantageous to Elan and Isis in which the rights
of the sublicensor under any such sublicenses are to be held (which form may
include continuation of Orasense solely as the holder of such licenses or
assignment of such rights to a third party or parties, including an assignment
to both Isis and Elan). Any sublicense agreement between Orasense and such
permitted sublicensee shall permit an assignment of rights by Orasense to Isis
and shall contain additional reasonable confidentiality protections which an
assignee shall reasonably require. Upon any such assignment, Elan and Isis shall
enter into good faith negotiations with respect to additional reasonable
confidentiality protections which either party shall reasonably require.

13FORCE MAJEURE

        13.1   Neither Party to this Agreement shall be liable for delay in the
performance of any of its obligations hereunder if such delay results from
causes beyond its reasonable control, including, without limitation, acts of
God, fires, strikes, acts of war, or intervention of a government authority, non
availability of raw materials, but any such delay or failure shall be remedied
by such Party as soon as practicable; provided, however, that neither party
hereunder shall be excused for delay in the performance of any of its payment
obligations hereunder.

14SETTLEMENT OF DISPUTES; GOVERNING LAW

        14.1   Any dispute between the Parties arising out of or relating to
this Agreement will be subject to resolution in accordance with Clause 24.9 of
the Development Agreement, which is incorporated by reference and shall for such
purposes survive termination of the Development Agreement.

        14.2   This Agreement is construed under and ruled by the laws of the
State of New York, without regard to the conflict of law principles.

15ASSIGNMENT

        This Agreement may not be assigned by either Party without the prior
written consent of the other, which consent shall not be unreasonably withheld,
conditioned or delayed, save that (i) either Party may assign this Agreement to
its Affiliate without such consent, provided that such assignment does not have
any adverse tax consequences on the other Party, and (ii)  Isis may assign its
rights and obligations hereunder in connection with a sale of its business or
sale of any of the Isis Intellectual Property licensed hereunder, whether by
merger, sale of stock, sale of assets or otherwise. Isis, Elan and Orasense will
discuss any assignment by either Party to an Affiliate prior to its
implementation in order to avoid or reduce any additional tax liability to the
other Party resulting solely from different tax law provisions applying after
such assignment to an Affiliate. For the purpose hereof, an additional tax
liability shall be deemed to have occurred if either Party would be subject to a
higher net tax on payments made hereunder after taking into account any
applicable tax treaty and available tax credits than such Party was subject to
before the proposed assignment. Notwithstanding any assignment hereof to an
Affiliate, each Party will remain fully liable hereunder.

18

--------------------------------------------------------------------------------


16NOTICES

        16.1   Any notice to be given under this Agreement shall be sent in
writing in English by registered airmail or telefaxed to the following
addresses:

If to Orasense at:   Orasense Ltd.
c/o Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad, California 92008     Attention:   Ms. Lynne Parshall     Telephone:  
(760) 603-2460     Telefax:   (760) 931-9639
If to Isis to:
 
Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad, California 92008     Attention:   Ms Lynne Parshall     Telephone:  
(760) 603-2460     Telefax:   (760) 931-9639
with a copy to:
 
Isis Pharmaceuticals, Inc.
2292 Faraday Avenue
Carlsbad, CA 92008     Attention:   Grantland E. Bryce     Telephone:  
760-603-2707     Fax:   760-268-4922
If to Elan at:
 
Elan Corporation, plc
C/o Elan International Services, Ltd.
102 St. James Court
Flatts,
Smiths FL04
Bermuda     Attention:   Secretary     Telephone:   441 292 9169     Fax:   441
292 2224

or to such other address(es) and telefax numbers as may from time to time be
notified by either Party to the other hereunder.

        16.2   All notices and other communications given to any Party hereto in
accordance with the provisions of this Agreement will be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by confirmed telecopy to such Party as provided in this Clause or in
accordance with the latest unrevoked direction from such Party given in
accordance with this Clause 16.

17MISCELLANEOUS CLAUSES

        17.1   No waiver of any right under this Agreement shall be deemed
effective unless contained in a written document signed by the Party charged
with such waiver, and no waiver of any breach or failure to perform shall be
deemed to be a waiver of any other breach or failure to perform or of any other
right arising under this Agreement.

        17.2   If any provision in this Agreement is agreed by the Parties to
be, or is deemed to be, or becomes invalid, illegal, void or unenforceable under
any law that is applicable hereto,

19

--------------------------------------------------------------------------------


        17.2.1  such provision will be deemed amended to conform to applicable
laws so as to be valid and enforceable or, if it cannot be so amended without
materially altering the intention of the Parties, it will be deleted, with
effect from the date of such agreement or such earlier date as the Parties may
agree; and

        17.2.2  the validity, legality and enforceability of the remaining
provisions of this Agreement shall not be impaired or affected in any way.

        17.3   The Parties shall use their respective reasonable endeavors to
ensure that the Parties and any necessary third party shall execute and perform
all such further deeds, documents, assurances, acts and things as any of the
Parties hereto may reasonably require by notice in writing to the other Party or
such third party to carry the provisions of this Agreement.

        17.4   This Agreement shall be binding upon and inure to the benefit of
the Parties hereto, their successors and permitted assigns and sublicensees.

        17.5   No provision of this Agreement shall be construed so as to
negate, modify or affect in any way the provisions of any other agreement
between the Parties unless specifically referred to, and solely to the extent
provided, in any such other agreement. In the event of a conflict between the
provisions of this Agreement and the provisions of the Development Agreement,
the terms of this Agreement shall prevail.

        17.6   No amendment, modification or addition hereto shall be effective
or binding on either Party unless set forth in writing and executed by a duly
authorized representative of each Party. Amendments hereto shall be subject to
the prior approval of Elan, which approval shall not be unreasonably withheld or
delayed.

        17.7   This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute this Agreement.

        17.8   Each of the Parties undertakes to do all things reasonably within
its power which are necessary or desirable to give effect to the spirit and
intent of this Agreement.

        17.9   Each of the Parties hereby acknowledges that in entering into
this Agreement it has not relied on any representation or warranty save as
expressly set out herein or in any document referred to herein.

        17.10  Nothing contained in this Agreement is intended or is to be
construed to constitute Elan, Isis and Orasense as partners, or Isis as an
employee of Orasense and Elan, or Orasense and Elan as an employee of Isis.
Neither Party hereto shall have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
or to bind the other Party to any contract, agreement or undertaking with any
third party.

20

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as
of the date first set forth above.

  ELAN CORPORATION, PLC     ISIS PHARMACEUTICAL, INC.
By:
/s/  KEVIN INSLEY      

--------------------------------------------------------------------------------


 
By:
/s/  B. LYNNE PARSHALL      

--------------------------------------------------------------------------------


 
Kevin Insley

--------------------------------------------------------------------------------

Name
 
 
B. Lynne Parshall

--------------------------------------------------------------------------------

Name
 


--------------------------------------------------------------------------------

Title Authorized Signatory
 
 


--------------------------------------------------------------------------------

Title Executive VP, CFO, Director
 


--------------------------------------------------------------------------------

Date
 
 


--------------------------------------------------------------------------------

Date October 24, 2002
 
ORASENSE, LTD.
 
 
 
By:
/s/  E.C. (NED) JACKSON      

--------------------------------------------------------------------------------


 
 
 
 
E.C. (Ned) Jackson

--------------------------------------------------------------------------------

Name
 
 
 
 


--------------------------------------------------------------------------------

Title
 
 
 
 


--------------------------------------------------------------------------------

Date
 
 
 

21

--------------------------------------------------------------------------------

EXHIBIT A

Description of Development Candidate

        [***]

22

--------------------------------------------------------------------------------

SCHEDULE 1A

Isis Intellectual Property
(Isis Development Candidate Technology)

        [***]

23

--------------------------------------------------------------------------------

SCHEDULE 2

ORASENSE COLLABORATION INTELLECTUAL PROPERTY

        [***]

24

--------------------------------------------------------------------------------

SCHEDULE 3

Isis Exceptions and Disclosures

        [***]

25

--------------------------------------------------------------------------------



QuickLinks


AMENDED AND RESTATED LICENSE AGREEMENT BY AND BETWEEN ORASENSE LTD A Bermuda
Limited Company ISIS PHARMACEUTICALS, INC A Delaware Corporation AND ELAN
CORPORATION, PLC A Public Irish Company October 24, 2002
